John A. Fogleman, Justice. Appellant asserts that the circuit court committed reversible error in its judgment revoking a previous suspension of sentence on a felony charge. The particular point upon which appellant relies is that no minimum. sentence was fixed in: the original judgment of the court suspending sentence entered on November 19, 1968,, so that- the court had, no authority to fix a minimum'sentence in its later! judgment revoking the suspension and ordering appellant committed to the Department‘ of Corrections. Ap-' pellant argues that Section 28 of Act No. 50 of 1.968, which became effective on February' 21,' 1968, governs this situation rather than Act’48, Section 28(2), or Act, 94, Section 1(2) of 1969. ' , ’ The record reflects no objection tó the judgment of the court fixing the minimrim , parole time at ohe:~ third of the sentence. The motion for new trial simply alleges that the court’s order revoking the' suspension of sentence previously imposed by the court arid the. finding that appellant had not been of good cóndüct and behavior are contrary to both the law and the evidence introduced pertaining to this issue and case. No mention whatever is made of the fixing of a minimum parole time. We held in Petty v. State, 245 Ark. 808, 434 S. W. 2d 602, that we could not consider alleged error in fixing the minimum time to be served in the Department of Corrections when no objection was made to the entry of the judgment or the penitentiary commitment thereon or when the point was not presented to the trial court in a motion for new trial. Upon that authority, the judgment is affirmed, ,,